Citation Nr: 9925389	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  95-37 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

A determination of the propriety of the initial 
noncompensable disability rating assigned to the veteran's 
service-connected residuals of a stab wound of the chest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1974 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim for 
service connection for residuals of a stab wound to the 
chest, and assigned a noncompensable (zero percent) 
evaluation thereto.  The veteran filed a timely appeal to the 
disability evaluation assigned.

When this matter was previously before the Board in April 
1997, and again in January 1998, it was remanded to the RO 
for further development, which has been accomplished.  The 
case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The sole residual of the veteran's stab wound to the 
chest is the presence of two small scars, which are 
superficial, well-healed, and non-tender, and which do not 
impair the veteran's functioning in any way.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of a stab wound of the chest have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.118, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a compensable rating 
for his service-connected residuals of a stab wound of the 
chest.  This is an original claim placed in appellate status 
by a notice of disagreement (NOD) taking exception to the 
initial rating award dated in March 1995.  Accordingly, his 
claim must be deemed well grounded within the meaning of 38 
U.S.C.A. § 5107(a), and VA has a duty to assist the veteran 
in the development of the facts pertinent to his claim.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson, supra, citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various examinations described below, and 
the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).

Evidence relevant to the veteran's claim includes the report 
of a VA chest x-ray performed in April 1994.  Results of 
these films showed that the mediastinal, hilar, and cardiac 
contours were unremarkable, and the lungs were clear.  Final 
impression was satisfactory chest.

In October 1994, the veteran underwent a VA examination.  At 
that time, examination of the chest revealed a 1/4-inch 
vertical scar in front of the anterior axillary line.  The 
scar was found to be superficial and non-tender.  Examination 
of the respiratory system revealed a horizontal 1-inch scar 
in the left lateral chest wall where a chest tube had been 
inserted.  The lungs themselves were negative for any 
evidence of wheezing, rales, or rhonchi.  The veteran's 
musculoskeletal system was deemed non-contributory.  The only 
relevant diagnosis was of a scar of the left anterior chest 
wall, superficial and non-tender, secondary to a stab wound.

In October 1995, the veteran testified that he suffered from 
pain in the chest area, on both the side and front of the 
chest.  He stated that the scar from the insertion of the 
chest tube at the time of the stabbing caused problems, and 
that he had had the tube inserted for a period of 28 days.  
He stated that he had to cough constantly because his left 
lung filled up with fluid.  He stated that his left arm was 
weak from being stressed from his stab wound residuals.

In June 1997, the veteran testified at a Travel Board hearing 
before the undersigned Board Member.  At that time, he stated 
that he suffered from weakness in the left arm, and could not 
move his arm much.  He also asserted that he had limited 
motion in the left arm, as well as pain in the upper chest 
and left shoulder.  He estimated that he could not lift more 
than 5 pounds with his left arm.  He also stated that at the 
time of his stabbing, his left lung was punctured.  He 
claimed that ever since, his lung had filled up with fluid, 
causing him to constantly cough up phlegm.

In May 1998, the veteran again underwent a VA examination.  
At that time, the examiner stated that a review of the claims 
file indicated that the veteran had suffered a stab wound in 
May 1975, at which time a tube was inserted into the lateral 
portion of his chest to drain blood.  He was discharged a few 
days later to full duty.  The veteran's only complaint on 
examination was of constant pain in the left chest.  Physical 
examination revealed the presence of a superficial scar in 
the left upper chest.  This scar was found to be superficial 
and non-tender.  There was also a residual benign scar on the 
lateral part of the veteran's upper chest from the insertion 
of the test tube.  This scar was also superficial and non-
tender.  There was no tenderness on palpation of the chest 
wall and muscles, and the veteran was able to move his 
shoulder and arm without objective evidence of pain.  There 
was no muscle weakness.  The examiner concluded by stating 
that "[t]he left chest wall appeared normal and there is no 
residual impairment of function of muscles as a result of the 
stab wound."  The examiner diagnosed residual benign scars 
from stab wound and chest tube insertion, left chest, and no 
muscle weakness or tenderness.

The veteran's residuals of a stab wound of the chest have 
been evaluated as noncompensably (zero percent) disabling 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7805, pursuant to which the severity of scars is rated.  
DC 7805 states that scars are to be rated based on limitation 
of function of the part affected.  A review of the evidence 
described above reveals no evidence that the only identified 
residuals of the veteran's stab wound of the chest, i.e., two 
small scars of the left lateral chest area, are symptomatic 
in any way, or affect the functioning of any part.  On the 
contrary, the scars have consistently been found to be 
superficial, well-healed, and non-tender on medical 
examinations, and the examiner who performed the May 1998 
examination specifically noted that there was "no residual 
impairment of function of muscles as a result of the stab 
wound."  As no limitation of function is present, there is 
no basis for the assignment of a compensable evaluation.  
Thus, the Board finds that a noncompensable (zero percent) 
rating under DC 7805 is the maximum rating warranted under 
this code section.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related DC 
sections relating to scars.  The veteran is not entitled to a 
rating under the provisions of DC 7800, as his scars are not 
located on his head, face, or neck.  Similarly, his scars are 
not the result of a burn, as is contemplated by DC 7801 and 
DC 7802.  The evidence does not indicate that the veteran's 
scars are poorly nourished with repeated ulceration, as is 
contemplated by the criteria of DC 7803.  Finally, the scars 
have not been shown to be tender and painful on objective 
demonstration, as is required for an evaluation under DC 
7804.  Hence, evaluation under another potentially applicable 
diagnostic code for scars is not warranted.

The Board has also considered whether the veteran is entitled 
to a higher rating under codes pertaining to residuals other 
than scars, such as those pertaining to muscular injuries and 
respiratory disabilities.  In this regard, the Board 
acknowledges the veteran's complaints of muscle pain and 
weakness and respiratory problems as a result of his stab 
wound.  However, as the medical evidence has not indicated 
any impairment of the veteran's muscles or lungs as a result 
of his stab wound, with completely normal clinical and 
radiologic findings, a disability rating on the basis of 
impairment of these parts is not warranted.

The nature of the veteran's residuals of a stab wound of the 
chest are neither unusual nor exceptional in nature, and they 
have not been shown to markedly interfere with employment or 
require frequent inpatient care so as to render impractical 
the application of regular schedular standards.  Hence, a 
grant of an increased evaluation under 38 C.F.R. 
§ 3.321(b)(1) is precluded.


ORDER

The noncompensable disability rating initially assigned for 
the veteran's residuals of a stab wound of the chest was 
proper, and thus a compensable rating for residuals of a stab 
wound of the chest is denied.



		
	CONSTANCE B. TOBIAS  
	Member, Board of Veterans' Appeals



 

